Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present application is a division of parent application no. 16/754,626, which has issued as Patent No. US 11,239,453 B2 (" '453 Patent").
	Currently, claims 1-6 are pending an examined below.


Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: [[NON-FLEXIBLE SUBSTRATE HAVING BASE LAYER,]] FLEXIBLE DISPLAY DEVICE HAVING NON-FLEXIBLE SUBSTRATE HAVING BASE LAYER INCLUDING INORGANIC FILM BETWEEN RESIN LAYERS [[AND METHOD FOR PRODUCING THE SAME]]



Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2014/0346473 A1 to Park et al. ("Park").
Each of Fig. 1 and Fig. 13 of Park has been annotated to support the rejection below: 

[AltContent: textbox (E120)][AltContent: arrow][AltContent: textbox (E1PL)][AltContent: arrow][AltContent: textbox (E1BL)][AltContent: arrow]
    PNG
    media_image1.png
    221
    360
    media_image1.png
    Greyscale



[AltContent: textbox (MP)][AltContent: arrow][AltContent: textbox (EP)][AltContent: arrow][AltContent: textbox ()]
    PNG
    media_image2.png
    146
    322
    media_image2.png
    Greyscale




	Regarding independent claim 1, Park teaches a flexible display device (see Fig. 1; see also Fig. 13), comprising:
	a base layer FS (para [0061] - "Flexible substrate FS includes a first plastic layer 1PL, a first barrier layer 1BL, a second plastic layer 2PL, and a second barrier layer 2BL"; para [0062] - "The first plastic layer 1PL and the second plastic layer 2PL may be formed of a plastic material with excellent heat resistance and durability, for example, polyiminde, poly ethylene naphthalate, polyethyleneterephthalate (PET)...."; para [0065] - "each of the first barrier layer 1BL and the second barrier layer 2BL may include a single layer or a multilayer formed of an inorganic material such as AlO3, SiO2, and SiNx.") in which a first resin layer 1PL, an inorganic film 1BL, and a second resin layer 2PL are layered in this order; and
	a display element 110 and/or 120 (para [0060] - "a thin film transistor (TFT) layer 110, an organic light-emitting device layer 120") disposed on the base layer FS, wherein
	in the base layer FS,
		the inorganic film 1BL is provided so that the first resin layer 1PL and the second resin layer 2PL are in contact with each other in at least a portion of an outer edge portion B (see Fig. 1) of the base layer FS, wherein
		a thickness of the base layer FS at a position where the second resin layer 2PL and the first resin layer 1PL are in contact with each other is smaller than that of the base layer FS at a position where the first resin layer 1PL, the inorganic film 1BL, and the second resin layer 2PL are layered in this order (Fig. 1 shows the lateral thickness (i.e., <--->) of B that is less than the lateral thickness of A.). 
	OR
	Park teaches a flexible display device (see Fig. 1; see also Fig. 13), comprising:
	a base layer FS (para [0061] - "Flexible substrate FS includes a first plastic layer 1PL, a first barrier layer 1BL, a second plastic player 2PL, and a second barrier layer 2BL"; para [0062] - "The first plastic layer 1PL and the second plastic layer 2PL may be formed of a plastic material with excellent heat resistance and durability, for example, polyiminde, poly ethylene naphthalate, polyethyleneterephthalate (PET)...."; para [0065] - "each of the first barrier layer 1BL and the second barrier layer 2BL may include a single layer or a multilayer formed of an inorganic material such as AlO3, SiO2, and SiNx.")) in which a first resin layer 1PL, an inorganic film 1BL, and a second resin layer 2PL are layered in this order; and
	a display element 110 and/or 120 (para [0060] - "a thin film transistor (TFT) layer 110, an organic light-emitting device layer 120") disposed on the base layer FS, wherein
	in the base layer FS,
		the inorganic film 1BL is provided so that the first resin layer 1PL and the second resin layer 2PL are in contact with each other in at least a portion of an outer edge portion EP (see Fig. 13) of the base layer FS, wherein
		a thickness of the base layer FS at a position where the second resin layer 2PL and the first resin layer 1PL are in contact with each other is smaller than that of the base layer FS at a position where the first resin layer 1PL, the inorganic film 1BL, and the second resin layer 2PL are layered in this order (Fig. 13 shows a stepped portion of the second resin layer 2PL in the edge portion EP, so a portion of the second resin layer 2PL has a smaller vertical thickness than the second resin layer 2PL in the middle portion MP.). 
	Regarding independent claim 2, Park teaches a flexible display device (see Fig. 1; see also Fig. 13), comprising:
	a base layer FS (para [0061] - "Flexible substrate FS includes a first plastic layer 1PL, a first barrier layer 1BL, a second plastic layer 2PL, and a second barrier layer 2BL"; para [0062] - "The first plastic layer 1PL and the second plastic layer 2PL may be formed of a plastic material with excellent heat resistance and durability, for example, polyiminde, poly ethylene naphthalate, polyethyleneterephthalate (PET)...."; para [0065] - "each of the first barrier layer 1BL and the second barrier layer 2BL may include a single layer or a multilayer formed of an inorganic material such as AlO3, SiO2, and SiNx.") in which a first resin layer 1PL, an inorganic film 1BL, and a second resin layer 2PL are layered in this order; and
	a display element 110 and/or 120 (para [0060] - "a thin film transistor (TFT) layer 110, an organic light-emitting device layer 120") disposed on the base layer FS, wherein
	in the base layer FS,
		the inorganic film 1BL is provided so that the first resin layer 1PL and the second resin layer 2PL are in contact with each other in an entire periphery of an outer edge portion B (see Fig. 1) of the base layer FS, wherein
		a thickness of the base layer FS at a position where the second resin layer 2PL and the first resin layer 1PL are in contact with each other is smaller than that of the base layer FS at a position where the first resin layer 1PL, the inorganic film 1BL, and the second resin layer 2PL are layered in this order (Fig. 1 shows the lateral thickness (i.e., <--->) of B that is less than the lateral thickness of A.). 
	OR
	Park teaches a flexible display device (see Fig. 1; see also Fig. 13), comprising:
	a base layer FS (para [0061] - "Flexible substrate FS includes a first plastic layer 1PL, a first barrier layer 1BL, a second plastic player 2PL, and a second barrier layer 2BL"; para [0062] - "The first plastic layer 1PL and the second plastic layer 2PL may be formed of a plastic material with excellent heat resistance and durability, for example, polyiminde, poly ethylene naphthalate, polyethyleneterephthalate (PET)...."; para [0065] - "each of the first barrier layer 1BL and the second barrier layer 2BL may include a single layer or a multilayer formed of an inorganic material such as AlO3, SiO2, and SiNx.")) in which a first resin layer 1PL, an inorganic film 1BL, and a second resin layer 2PL are layered in this order; and
	a display element 110 and/or 120 (para [0060] - "a thin film transistor (TFT) layer 110, an organic light-emitting device layer 120") disposed on the base layer MFS-2, wherein
	in the base layer FS,
		the inorganic film 1BL is provided so that the first resin layer 1PL and the second resin layer 2PL are in contact with each other in an entire periphery of an outer edge portion EP (see Fig. 13) of the base layer FS, wherein
		a thickness of the base layer FS at a position where the second resin layer 2PL and the first resin layer 1PL are in contact with each other is smaller than that of the base layer FS at a position where the first resin layer 1PL, the inorganic film 1BL, and the second resin layer 2PL are layered in this order (Fig. 13 shows a stepped portion of the second resin layer 2PL in the edge portion EP, so a portion of the second resin layer 2PL has a smaller vertical thickness than the second resin layer 2PL in the middle portion MP.). 
	Regarding claim 3, Park teaches in the outer edge portion B of the base layer FS where the second resin layer 2PL and the first resin layer 1PL are in contact with each other,
		a thickness of the base layer FS at a position B relatively far from the inorganic film 1BL is smaller than that of the base layer FS at a position A relatively close to the inorganic film 1BL. 
	OR
	Park teaches in the outer edge portion EP of the base layer FS where the second resin layer 2PL and the first resin layer 1PL are in contact with each other,
		a thickness of the base layer FS at a position EP relatively far from the inorganic film 1BL is smaller than that of the base layer FS at a position MP relatively close to the inorganic film 1BL. 

	Regarding claim 5, Park teaches the flexible display device further comprising:
flexible substrate 150 (para [0120] - "The second protective film 150 may be used as an optical member such as a polarizing film."; see Fig. 11); wherein
	the flexible display device includes;
	the base layer FS disposed on the flexible substrate 150; and
	the display element 110 and/or 120 disposed on the base layer FS. 

	Regarding independent claim 6, Park teaches a flexible display device (see Fig. 1; see also Fig. 7A and Fig. 7B), comprising:
	a base layer FS (para [0061] - "Flexible substrate FS includes a first plastic layer 1PL, a first barrier layer 1BL, a second plastic layer 2PL, and a second barrier layer 2BL"; para [0062] - "The first plastic layer 1PL and the second plastic layer 2PL may be formed of a plastic material with excellent heat resistance and durability, for example, polyiminde, poly ethylene naphthalate, polyethyleneterephthalate (PET)...."; para [0065] - "each of the first barrier layer 1BL and the second barrier layer 2BL may include a single layer or a multilayer formed of an inorganic material such as AlO3, SiO2, and SiNx.") in which a first resin layer 1PL, an inorganic film 1BL, and a second resin layer 2PL are layered in this order; and
	a display element 120 or 110, 120 (para [0060] - "a thin film transistor (TFT) layer 110, an organic light-emitting device layer 120") that includes a plurality of light-emitting elements 120 (see Fig. 7A and 7B) and is disposed on the base layer MFS-2, wherein
	in the base layer FS,
		the inorganic film 1BL is provided so that the first resin layer 1PL and the second resin layer 2PL are in contact with each other in at least a portion of an outer edge portion B (see Fig. 1) of the base layer FS; and
		an edge E1BL of the inorganic film 1BL is located between an edge E120 of an area at which the plurality of light-emitting elements 120 is formed and an edge E1PL of the first resin layer 1PL. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park and further in view of Pub. No. US 2016/0164030 A1 to Yasuda ("Yasuda").
	Regarding claim 4, Park teaches the first resin layer and the second resin layer that are each formed of a plastic material that includes polyiminde (The examiner believes that polyiminde contains a typographical error and is actually referring to polyiminde. However, in the interest of establishing higher burden of proof, the examiner has not treated the polyiminde of Park as anticipating the claimed feature of polyimide resin.).
	Park does not teach the plastic material that include polyimide resin.
	However, Yasuda teaches a flexible display device in which a base layer 7, 8 includes polyimide resin layer 1PL (para [0098] of Yasuda - "The first plastic layer 1PL may be formed when a plastic polymer solution including at least one of polyimide..."). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with using polyimide resin of Yasuda with a reasonable expectation of success as Yasuda teaches that polyimide resin can be used as a plastic layer and because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pub. No. US 2016/0072099 A1 to Okamoto et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 October 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.